UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 29, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) ECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-7422 STANDARD MICROSYSTEMS CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 11-2234952 (State of Incorporation) (I.R.S. Employer Identification Number) 80 Arkay Drive 11788-3728 Hauppauge, New York (Address of Principal Executive Offices) (Zip Code) (631) 435-6000 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.10 par value The NASDAQ Global Select Market* Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Aggregate market value of voting stock held by non-affiliates of the registrant as of August 31, 2011, based upon the closing price of the common stock as reported by The NASDAQ Global Select Market* on such date, was approximately $464,459,988. Number of shares of common stock outstanding as of April 17, 2012 22,411,930 DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement for the 2011 Annual Meeting of Shareholders are incorporated by reference into Part II and Part III of this report on Form 10-K. TABLE OF CONTENTS PART I Item 1. Business 1 General Description of the Business 1 Strategy 1 Markets 2 Principal Products 3 Sales, Marketing and Customer Service 5 Geographic Information 6 Backlog and Customers 6 Manufacturing, Assembly and Test 7 Raw Materials 7 Research and Development 8 Intellectual Property 8 Business Combinations and Other Non-Controlling Equity Investments 8 Employees 9 Competition 10 Seasonality 10 Available Information 11 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. Mine Safety Disclosures 19 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 39 Item 8. Financial Statements and Supplementary Data 40 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 40 Item 9A. Controls and Procedures 40 Item 9B. Other Information 41 i Table of Contents PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships, Related Transactions and Director Independence Item 14. Principal Accountant Fees and Services SIGNATURES 42 PART IV Item 15. Exhibits and Financial Statement Schedules 43 ii Table of Contents PART I Item 1. — Business General Description of the Business Standard Microsystems Corporation (the “Company” or “SMSC”), a Delaware corporation founded in 1971, is a leading global designer of Smart Mixed-Signal Connectivity™ solutions.Our mission is to create solutions that enable our customers to develop differentiated, content rich systems while generating attractive returns for our shareholders and employees.Our expertise in analog and mixed-signal processing is applied across a broad set of technologies including Media Oriented Systems Transport (MOST®), wireless audio, USB and Ethernet as well as embedded control, capacitive sensing and thermal management. SMSC’s silicon-based integrated circuits, firmware and systems software are incorporated by a global customer base in end products in the Automotive, Consumer Electronics, Personal Computing (“PC”), and Industrial markets. The Company’s expertise in developing application-specific technologies, each designed to connect, network or monitor systems, allows SMSC to design multi-functional products that address market requirements for on-the-go and embedded consumer and business applications. Most of the Company’s products are unique designs that serve industry leaders across the globe by providing highly integrated solutions that serve their requirements. SMSC’s business is based on substantial intellectual property assets consisting of automotive and computing architecture knowledge, wireless audio and systems capability, high speed interface circuit design, and network engineering expertise.SMSC’s assets also include patented technology, access to market technology, extensive experience in integrating designs into systems, the ability to work closely with customers to solve technology application challenges and develop products that satisfy market needs, and the ability to efficiently manage its global network of suppliers. These attributes allow SMSC to provide technical performance, cost, size or time-to-market advantages to its customers and to develop leadership positions in several technologies. In addition, SMSC has continued to develop software to promote and distinguish its hardware products. Examples of such software include MOST NetServices to access data transportation mechanisms on a MOST network, the JukeBlox® software platform enabling music streaming to home theater systems, A/V receivers, wireless speakers and portable music player docking stations, and drivers and firmware for USB and computing products, which enable these products to be customized for various applications and operating systems. Over the past several years, SMSC has evolved from an organization having strength primarily in digital design serving a PC centric business to one with broad design expertise in automotive and consumer electronics applications leveraging digital, analog and mixed-signal solutions that cut across all its product lines. Electronic signals fall into one of two categories, analog or digital. Digital signals are used to represent the “ones” and “zeros” of binary arithmetic, and are either on or off. Analog, or linear, signals represent real world phenomena, such as temperature, pressure, sound, speed and motion. These signals can be detected and measured using analog sensors, by generating varying voltages and currents. Mixed-signal products combine digital and analog circuitry into a single device. Mixed-signal solutions can significantly reduce board space by integrating system interfaces, reducing external component requirements and lowering power consumption, all of which reduce system costs. Analog and mixed-signal products are also less susceptible to commoditization because of the custom nature of their designs. SMSC has operations in the United States, Canada, Germany, Bulgaria, India, Japan, Hong Kong, China, Korea, Singapore and Taiwan. Major engineering design centers are located in: Arizona, New York and Texas in the United States; Ottawa, Canada; Chennai and Bangalore, India; Karlsruhe and Pforzheim, Germany; and Sofia, Bulgaria. Strategy SMSC’s strategy is to develop innovative, differentiated and content rich connectivity systems that will create value for its customers and distinguish SMSC from its competitors.SMSC generally seeks to develop feature-rich and high value products while striving to avoid generic and easy to duplicate offerings.The company is focused on delivering connectivity solutions that enable the proliferation of data in automobiles, consumer devices, personal computers and industrial markets. SMSC’s feature-rich products drive a number of industry standards and include USB, MOST® automotive networking, Kleer® and JukeBlox® wireless audio, and embedded system control and analog solutions, including thermal management and RightTouch® capacitive sensing, To achieve its strategy, the Company uses a highly integrated approach in the development of its products, and employs discrete technologies which are frequently integrated across many of its products and applications. Further, the Company continuously explores and seeks opportunities to introduce new or existing products, either individually or in combination within systems and end products, for broader application within or across end markets. The Company believes that the integration of products and convergence of applications will be a continuing trend. The Company’s ability to anticipate and capitalize on these trends will be essential to its long-term success, and hence will continue to be a prime strategic consideration in resource allocation decisions and the internal evaluation of the Company’s competitive and financial performance. In executing this strategic approach, internal resources are allocated and corresponding investments are made at the project level in a manner that the Company believes will maximize total returns from product sales both individually (with respect to individual products or product families) and in the aggregate (a “portfolio” approach). Projects consist of either a single product offering (as would be the case for a new product launch) or a product family, consisting of multiple product variants stemming from an original design. Such variants can consist of relatively simple modifications to an original design, introduction of “next generation” capabilities and features and/or strategic integrations of new technologies into existing products. Projects may span across product lines or product families. 1 Table of Contents Projected results for each project are evaluated independently for the impact on returns to SMSC as a whole, and the allocation of resources (particularly engineering and R&D investment) are based on the individual project economics. While the Company’s internal resources may be augmented or tempered depending on the business environment, product pipeline and other factors, such decisions are predicated on expected overall project returns and the corresponding impact on consolidated financial performance. We believe that the Company’s expertise in multiple technologies that can be deployed in numerous applications is a competitive advantage that allows us to create differentiated products and a central part of the Company’s strategy. Given the proliferation of customer demand for products based on convergent technologies, especially among the Company’s current product offerings and core competencies, the opportunities available to the Company are expected to increase. In addition, we believe that the continuous focus on such products and opportunities are integral to the future success of the Company. Markets SMSC develops its products to serve applications in several end markets including Automotive, Consumer Electronics, PC, and Industrial. Most of the Company’s technologies are sold into multiple end markets, and its product technologies, intellectual property and proprietary processes are increasingly being reapplied and may be combined into new solutions that can be sold into these markets. Its products are manufactured using industry standard processes and all are sold through a unified direct sales force that also manages global relationships with independent, third party sales representatives and distributors. SMSC’s sales and revenues across these end markets, including intellectual property revenues (consisting of royalties and similar contractual payments), are presented in the following table for the twelve months ended February 29, 2012 (“fiscal 2012”) and February 28, 2011(“fiscal 2011”) (in thousands): Fiscal 2012 Fiscal 2011 Amount % Amount % PC $ % $ % Consumer Electronics % % Industrial % % Automotive % % Total sales and revenues $ % $ % SMSC’s MOST technology, which enables the networking of information systems in automobiles, such as a CD changer, radio, global positioning system, navigation system, mobile telephone or a DVD player, is the foundation of SMSC’s automotive business. MOST provides the means to distribute multimedia entertainment functions among various control devices in the car.SMSC sells MOST networking chips of various speeds, and companion chips to allow additional functionality, such as video or power supply, to be delivered via the network. In addition, SMSC has developed TrueAuto™ automotive grade USB and Ethernet products to connect multimedia devices in the car and address a new standard for car diagnostics communication with a repair bay.SMSC also provides wireless audio technology in the automobile with its Kleer technology.Finally, SMSC’s K2L subsidiary provides software that supports a wide range of automotive platforms, acting as a gateway for various networks in the car. SMSC serves the Consumer Electronics market with wireless audio, USB and Ethernet products.SMSC’s Jukeblox products support the AirPlay® andDLNA®standards and allow audio to be streamed wirelessly from devices or the cloud to speakers and docks.SMSC’s Kleer products deliver high quality audio wirelessly at low cost and power.Its KleerNet® RF technology enables high quality and low latency wireless distribution of digital content to headphones, speakers and other audio devices to enhance the consumers’ listening experience. USB and Ethernet designs that serve the Consumer Electronics market primarily provide connectivity or networking functions that allow data transfer or content sharing in consumer devices. For instance, the Company provides USB 2.0 hub, flash memory card reader and mass storage devices that may be embedded in LCD monitors, printers, set-top boxes, docking stations, digital televisions or gaming products to transfer content at high speeds. SMSC’s Ethernet networking products address system resource limitations and other challenges typical of embedded consumer electronics systems for applications such as digital televisions, set-top box, DVD and hard disk drive-based video recorders and digital media servers and adapters. SMSC’s portable USB transceiver products are found in tablets, smart phones, personal digital assistants, e-readers and other consumer mobile devices. The Company also designs network multimedia processing engines supporting multiple high definition audio/video streams, and software protocol stack management and security, through Peripheral Component Interconnect (“PCI”) or non-PCI interfaces. SMSC serves industry leading PC customers in the Mobile & Desktop PC markets with embedded controllers, system controllers, server input/output (“I/O”) devices, USB hubs and analog solutions including capacitive touch and proximity detection, fan control, temperature and voltage sensing and more recently, wireless audio. Applications include mobile and desktop computers, ultrabooks, netbooks, servers and media center PCs. 2 Table of Contents SMSC serves the Industrial Market with a portfolio of products to meet the high quality standards and rigorous needs of thousands of customers worldwide.SMSC has developed Industrial grade products in many product areas and aligns with our suppliers so that we may serve the long life cycle embedded systems of our customers.SMSC sells Ethernet, ARCnet, CircLink™, USB, Embedded I/O and Analog products into the broad range of industrial end applications which include building and factory automation, industrial robotics, security systems, industrial PCs, video and surveillance systems, motor motion control, and transportation and railway systems. The flexibility of SMSC’s products to address multiple end market applications and the convergence of multimedia technologies is creating new market opportunities. For example, computer makers are supplying devices that address entertainment needs, traditional manufacturers of consumer entertainment goods are addressing computing needs and automotive manufacturers and system integrators are seeking ways to deliver multimedia content or network information systems into the automobile. As a result of substantial investment in research and development (“R&D”) over the past several years, the functionality of SMSC’s products has been greatly enhanced, and SMSC’s portfolio of productshas broadened considerably, enabling increased presence for the Company in many other applications using these technologies. This strategic thrust to link available technologies into new applications and invest in new technologies capable of serving different aspects of these converging markets is expected to result in greater product diversity and broader sales and marketing opportunities. Principal Products The Company invests in new product development for Automotive, wireless audio, USB, computing and industrial and networking products.This structure allows its marketing and engineering teams to focus on end markets, applications, and customer requirements unique to their respective markets and technologies. The technologies used and intellectual property developed within these product development organizations, have significant overlap. The Company strives to repackage and reuse intellectual property across all its product lines. A core engineering function guides the product development teams to a common set of design rules while also contributing analog intellectual property which is used throughout the Company.This structure allows the Company to develop intellectual property expertise which can be rapidly deployed into diverse markets, accelerating access to new customers. Automotive SMSC is a supplier of products for the automotive market based on its market-leading MOST technology. MOST is a networking standard which enables the transport of high-bandwidth digital audio, video, packet-based data, and control information. SMSC’s latest generation of MOST products, MOST150, provides greater bandwidth and functionality than its predecessors, MOST25 and MOST50, though these predecessor products continue to be sold into automotive platforms. MOST-enabled network interface controllers (“NICs”) and intelligent network interface controllers (“INICs”) are being designed into automotive networks to transfer high-performance multimedia content among devices such as radios, navigation systems, digital video displays, microphones and CD-players quickly and without electrostatic disruption. The technology is also applicable to new market requirements such as driver assistance. The Company also markets a chip interconnect technology known as Media Local Bus (MediaLB®, or “MediaLB”), enabling consumer applications to easily connect to SMSC’s network interface controllers for MOST. MediaLB is also designed to support future MOST networks, thereby providing a simple migration path from existing MOST architectures to next-generation platforms. The MOST technology is the accepted standard for high bandwidth automotive multimedia networking. Today MOST is adopted in approximately 118 car models on the road worldwide.The Company also sells related software stacks, system design and diagnostic tool products to customers who need to build or maintain MOST compliant systems. SMSC also provides significant connectivity functions within automobiles via USB, Ethernet and other wireless audio products. SMSC develops and sells USB and Ethernet products built to the exacting quality standards required for automotive applications under the TrueAuto™ brand.SMSC provides wireless audio products in the car through its Kleer technology. SMSC’s acquisition of K2L GmbH (“K2L”) in fiscal 2010 has increased SMSC’s automotive-related product offerings. Specifically, the K2L acquisition added software development and systems integration support services for automotive networking applications, including MOST-based systems, among other networks in the car. Wireless Audio SMSC markets both proprietary and open standards based audio solutions that serve the wireless ecosystem from the cloud to destination.These products feature high level radio performance and industry-leading low power consumption for the portable, home and automotive markets.SMSC’s Jukeblox products allow the user to stream audio to numerous devices and serve AirPlay and DLNA enabled devices. Target applications for SMSC’s wireless audio solutions include speakers and docks, home cinema and theater, headphones, home audio networks, TVs, portable media players, ear buds, automotive rear seat entertainment and many others. SMSC has acquired its wireless audio expertise via three acqusitions:SMSC acquired the assets of Kleer Semiconductor Corporation (“Kleer”) on February 16, 2010;Wireless Audio IP B.V. (“STS”) on June 14, 2010, and BridgeCo, Inc. on May 19, 2011. 3 Table of Contents USB Products Many of the Company’s connectivity products utilize USB technology, which enables the transfer of data between peripheral devices and hosts.SMSC’s USB products can be found in PCs, LCD monitors, docking stations, televisions, set-top boxes, smartphones and industrial equipment, among others. This technology has become the ubiquitous connectivity standard. SMSC is regarded as an industry leader in providing semiconductors that incorporate the current industry USB standard specification, known as USB 2.0 or “Hi-Speed USB”. USB 2.0’s 480 megabit per second data transfer rate supports the high bandwidth and speed requirements of consumer multimedia technologies, and because of its ease-of-use and the capability to deliver regulated power, is currently the leading standard by which interoperability and connectivity is provided between diverse systems platforms such as consumer electronics, multimedia computing and mobile storage applications. Designers are attracted to USB 2.0’s speed, “plug-and-play” features and its predictable software development requirements. The ubiquity of USB 2.0 integrated circuits and software makes it a cost-effective choice for designers to add a high-speed serial data pipe for transferring media content. SMSC has developed products to support the next generation USB technology, known as USB 3.0 or “SuperSpeed USB”. USB 3.0 provides data transfer rates approximately 10 times faster than Hi-Speed USB, up to 5 Gbps, and is well suited for applications using video and large data files, such as those found in enterprise commercial applications as well as consumer multimedia solutions. SMSC is developing USB 3.0 products that can be used in platforms such as digital TVs, LCD monitors, printers, PCs, gaming consoles, digital video cameras, smartphones and other embedded and consumer applications. SMSC also employs USB in portable products for consumer electronic applications.SMSC’s portable products are designed for set-top boxes, smart phones, personal digital assistants and other handheld mobile devices. These products include standalone USB 2.0 physical layer transceivers (“PHY”) supporting industry standard interfaces as well as USB 2.0 flash memory card readers. These products also include USB PHYs integrated with other functions such as battery management and voltage protection. These Hi-Speed USB transceivers currently set new standards for integration, low power and small size, helping designers meet the tight board space and cost requirements of portable products. Important USB products include among others: · USB 3.0 ViewSpan™ Graphics Controller and USB 3.0 Hub, · USB 2.0 ViewSpan™ Graphics Controller, USB 2.0 -port, 3-port, 4-port, 7-port hub controllers and combination hub/flash memory card reader products, · USB 2.0 flash memory card reader products, including controllers supporting Secure Digital™ (SD), MultiMediaCard™(MMC), Memory Stick® (MS), MS-PRO-HG™, SmartMedia® (SM), xD-Picture Card TM (xD) and Compact Flash(R) (CF) memory and Compact Flash-UDMA card families, and · USB-to-Ethernet hub combo controllers allowing developers to deliver Ethernet connectivity while leveraging the proliferation of USB. Computing Products SMSC’s technology expertise also extends into the x86-based notebook, desktop and server segments of the PC market. The Company’s embedded controller solutions offer programmable, mixed-signal features that allow feature-customization for notebook and desktop PCs. Its advanced I/O products for server applications build on SMSC’s broad I/O and system management expertise and include timers, flash memory interfaces, and other server requirements. SMSC also offers a set of chips that offer additional system features such as general purpose input/output (“GPIO”) expansion, temperature and voltage sensing, fan control and consumer infrared remote control. One of the growth opportunities for SMSC is in serving the tablet market where the Company is developing products that are platform-independent and can serve both x86 and non-x86 processor-based designs. SMSC is also developing analog products that utilize thermal sensor technology to target computing and consumer solutions supplied by major OEMs, ODMs and motherboard manufacturers. Also included are capacitive touch and proximity detection, USB battery charging, temperature sensing and fan control products. Many of SMSC’s customers increasingly seek analog functionality such as thermal management, capacitive sensing and battery charging as part of their broader PC buying decision, which, in many cases, calls for an integrated solution. SMSC’s analog products serve computing, consumer and industrial applications. SMSC differentiates its products by combining industry-standard interfaces with advanced application-specific platform solutions. Most of the devices sold into this set of customers and markets must integrate seamlessly with microprocessors and chipsets developed by other companies. SMSC’s solutions optimize the customer’s platform designs and typically improve time-to-market while reducing the total bill of materials cost. These products can be found in notebook and desktop PCs. 4 Table of Contents Important SMSC computing products are: · Embedded controllers for Original Equipment Manufacturer (“OEM”) and Original Design Manufacturer (“ODM”) PC designers, · Advanced I/O controllers, · Analog capacitive and proximity detection products, · USB battery charging controllers, · Analog thermal management solutions, · Consumer infrared and system diagnostics companion devices, and · X86-based server solutions offering timers, flash memory interfaces and thermal management capabilities. Industrial and Networking Products SMSC’s industrial products utilize Ethernet, USB, ARCnet, CircLink™, Embedded I/O, Analog and other technologies. Ethernet is widely recognized as a ubiquitous, versatile networking technology for home, business and industrial environments. In its many years of designing networking products, SMSC has shipped more than 100 million Ethernet ports.SMSC’s strength in this area is the delivery of rich software driver libraries which enable a broad range of industrial operating system support.A primary focus of the Company’s efforts in this area is developing products that connect USB and Ethernet, such as USB-to-Ethernet controllers and USB hubs with integrated Ethernet controllers. The prevalence and speed of USB has resulted in the USB-to-Ethernet connection often replacing older means of transferring information, such as legacy bus and Peripheral Component Interconnect, referred to as PCI interfaces.SMSC also serves the industrial market with other networking technologies, such as Attached Resource Computer Network, referred to as ARCNET and CircLink™, an ARCNET derivative. Important industrial and networking products include: · USB to Fast Ethernet and USB to Gigabit Ethernet Controllers, · Low-power and small form-factor Fast Ethernet Transceivers, · Industrial temperature supported Gigabit Ethernet Transceivers, · PCI and Localbus interface Fast Ethernet Controllers, and · ARCnet and CircLink™ products for wireless base stations, copiers, building automation, robotics, gaming machines and industrial applications. Sales, Marketing and Customer Service The Company’s primary sales and marketing strategy is to achieve design wins (selection of the Company’s product for use in a specific device or platform) with technology leaders and channel customers in targeted markets by providing superior products, field applications and engineering support. Sales managers are dedicated to key OEM and ODM customers to achieve high levels of customer service and to promote close collaboration and communication. Supporting the success of its customers through technological excellence, innovation and overall product quality are centerpieces of SMSC’s corporate sales and marketing strategy. The Company also serves its customers with a worldwide network of field application engineers. These engineers assist customers in the selection and proper use of its products and are available to answer customer questions and resolve technical issues. The field application engineers are supported by factory application engineers, who work with the Company’s factory design and product engineers to develop the requisite support tools and facilitate the introduction of new products. The Company strives to make the “design-in” of its products as easy as possible for its customers. To facilitate this, SMSC offers a wide variety of support tools, including evaluation boards, sample firmware diagnostics programs, sample schematics and printed circuit board layout files, driver programs, data sheets, industry standard specifications and other documentation. These tools are readily available from the Company’s sales offices and sales representatives. SMSC’s home page on the World Wide Web ( www.smsc.com ) provides customers with immediate access to its latest product information. In addition, the Company maintains online tool resources so that registered customers can download these items as needed. Customers are also provided with reference platform designs for many of the Company’s products, which enable easier and faster transitions from initial prototype designs through final production releases. SMSC strategically markets and sells all of its products globally through a centrally managed sales network using various channels in multiple geographic regions. SMSC conducts sales activities in the United States via a direct sales force, electronics distributors and manufacturers’ representatives. Internationally, products are marketed and sold through its Japanese subsidiary, SMSC Japan, and regional sales offices located in Germany, Hong Kong, Taiwan, China, Korea and Singapore as well as through a network of independent distributors and representatives. Consistent with industry practice, most distributors have certain rights of return and price protection privileges on unsold products. Accordingly recognition of revenue and associated gross profit on shipments to a majority of the Company's distributors is deferred until the distributors resell the products. Distributor contracts may generally be terminated by written notice by either party. The contracts specify the terms for the return of inventories. Shipments made by SMSC Japan to its distribution partners are made under agreements that permit limited stock return and no price protection privileges, therefore, the sales and associated gross profit from shipments to the Company’s distributors in Japan, are recognized upon shipment. 5 Table of Contents The Company generates a significant portion of its sales and revenues from international customers. While the demand for the Company’s products is driven heavily by the worldwide demand of U.S.-based OEM computer manufacturers, a significant portion of the Company’s products are sold to manufacturing subcontractors of those U.S.-based companies, and to distributors who feed the high technology manufacturing pipeline in Asia. The Company expects that international shipments, particularly to Asian-based customers and European based automotive customers, will continue to represent a significant portion of its sales and revenues. See Part I Item 1.A. — Risk Factors — Business Concentration in Asia for further discussion. Geographic Information The information below summarizes sales and revenues to unaffiliated customers for fiscal 2012, 2011, and 2010 by country (in thousands): For the Fiscal Years Ended February 29 and 28, China $ $ $ Taiwan Japan United States Germany Hong Kong Other $ $ $ Product sales to electronic component distributors were reflected in the table above based on the country of their respective operations; the geographic locations of end customers may differ. The majority of SMSC’s sales are to customers located in Asia given Asia’s prominence in the global supply chain for computing, consumer electronics and related applications. The Company’s net property, plant and equipment by country is as follows (in thousands): As of February 29 and 28, United States and Canada $ $ Luxembourg - Taiwan Other Asia Pacific Germany and Other Europe $ $ Backlog and Customers The Company’s business is characterized by short-term order and shipment schedules, rather than long-term volume purchase contracts. The Company generally schedules production, which typically takes several months based upon a forecast of demand for its products, recognizing that subcontract manufacturers require long lead times to manufacture and deliver the Company’s final products. The Company modifies and rebalances its production schedules to actual demand as required. Typical of industry practice, orders placed with the Company may be canceled or rescheduled by the customer on short notice without significant penalty. Such cancellations usually occur within our lead time. In addition, incoming orders and resulting backlog can fluctuate considerably during periods of perceived or actual semiconductor supply shortages or overages. As a result, the Company’s backlog may not be a reliable indicator of future sales and can fluctuate considerably. The Company had one customer that accounted for sales and revenues in excess of 10% of the Company’s total sales and revenues in fiscal 2012, 2011, and 2010, who is listed below: For Fiscal Years Ended February 29 and 28, Avnet Asia 12
